TEIEA'I~‘ORNEY                     GENERAL
                            OF TEXAS
                       AUSTIN.     T-s          78711




                                 June 19. 1975


The Honorable Kenneth W. Cook                     Opinion No. H- 630
Administrator
Texan Alcoholic Beverage Commission               Re: Whether a private club
P. 0. Box 13127, Capitol Station                  license fee can be paid under
Austin, Texan   78711                             protest to the Alcoholic Beverage
                                                  Commission.

Dear Mr.   Cook:

        You have requested our opinion concerning whether the provisions of
article 1.05, Taxation-General,   and article 7057b, V. T. C. S., apply to the
license fee payable by~private clubs as provided by article ,666-15e, eection
6, Vernon!r Texarr.Penal Auxiliary; Lawn.

        Article 1.05, Taxation-General,  and article 7057b provide a procedure
by which “any person, firm, or -oration     who may be required to pay . . .
license . . . tax or fee” may pay such under protest and bring suit to
establish the true liability, if any.

        Article 666-lSe, section 6, provides that the Private Club Registration
Permit fee shall be paid “as provided in Section 15b. I’ Article 666-15b, Penal
Auxiliary Laws, provides for advance paymeht of the fefe’e.andstates:

               No refund of permit [fees] shall for any reason be
               made by the Board, except when the permittee ie
               prevented from continuing in businesr by reason
               of the result of a local option election, or upon
               rejection of an application for a permit by the
               Board or Administrator.

        In our view, this provision wae intended to prohibit the return of a
properly determined fee except as provided.    We do not believe the Legislature
intended to remove the permit fee from the operation of the payment in protest




                                   p.    2788
The Honorable Kenneth W. Cook - Page 2       (H.-630)




statutes.   While article 666-15e (7a) makes no reference to these statutes
and provides for an appeal from a revocation of a permit, the procedures
of the payment in protest statutes remain available.     Berry v. McDonald,
123 S.W.2d 388 (Tex. Civ. App. -- San Antonio 1938, no writ).      The language
of article 1.05, Taxation-General,   and article 705713 is absolute; they provide
that x    person may utilize their procedures.   While some statutes provide
similar procedures to be utilized instead of those therein provided, Attorney
General Opinion C-29 (1963), article 666-15e does not. ‘Accordingly, it,is
our opinion that the procedures provided by article 1.05, Taxation-General,
and article 7057b are available to a person paying a Private Club Registration
Permit fee.

                               SUMMARY

               Article 1.05, Taxation-General,     and article 7057b,
               v. 3:. c. s., are applicable to the Privates C)ub
               Registration Permit as provided by article 666-15e.       :   ”
               section 6, Vernon’s Penal Auxiliary Laws.

                                               Very truly yours,




                                                         General of Texas




C. ROBERT HEATH,       Chairman       ~-
Opinion Committee

jwb




                                  p. 2789